Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
For applicant’s benefit, portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, including disclosures that teach away from the claims. See MPEP 2141.02 VI.  
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  As described in paragraph [0018] of the instant application, all subject matter depicted in FIG. 2 is relevant to the prior art.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in FIG. 3, block 301 includes a misspelling of the word “environment.”  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. an abstract idea, without significantly more. Claims 1-12 recite a receiver configured for (1) determining parameters relative to a statistical channel model . . ., (2) computing a statistical channel attenuation, and (3) computing LLRs from a detection function. Additionally, claim 13 recites a method for computing LLRs including (1) determining parameters relative to a statistical channel model . . ., (2) computing a statistical channel attenuation, and (3) computing LLRs from a detection function.  These steps are accomplished through a series of mathematical operations, performed by a GNSS receiver, as generically defined and may comprise hardware and/or software; thus, as best understood, these processes are encompassed as being performed by a computer. This judicial exception is not integrated into a practical application because the GNSS receiver is simply a device for gathering data (i.e. received signals) wherein the reception of satellite signals is extraneous pre-solution activity and is very well known in the art to be common in virtually all GNSS receivers, see for example FIG. 1 elements 131/132.  The channel decoder is merely the ultimate recipient of the data and thus again merely represents a data gathering point for post-solution activity which is also very well known in the art to be common in virtually all GNSS receivers, see for example FIG. 1 element 134.  The method is only directed to structure related to a GNSS receiver for data gathering purpose of receiving a satellite signal. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because each of the GNSS receiver and the decoder are merely the source of a data gathering information process and a recipient of processed data. Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Each of a receiver of signals and decoding of signals is inherently provided in every GPS/GNSS receiver.
ANALYSIS
Patent Ineligible Subject Matter (Claims 1-3 and 13)
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101. However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable. E.g., Alice Corp. v. CLS Bank lnt’l, 573 U.S. 208, 216(2014). 
Step 1 — Statutory Category
Claims 1-12 recites an apparatus while claim 13 recites a series of steps, and, therefore, is a process.
Step 2A, Prong One — Recitation of Judicial Exception

Step 2 A of the 2019 Guidance is a two-prong inquiry. Regarding Prong One, the claims recite a judicial exception. For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
Claims 1-13 are directed to an abstract idea and particularly to a series of processes which are accomplished through a series of mental processes and mathematical steps. For example, the determination of parameters for a statistical propagation channel model of two well-known channel models (e.g. Prieto and Perez-Fontan) are clearly selectable by a user and thus can be performed in a human mind by a mental process. See for example, Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016), CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 1372 (Fed. Cir. 2011). Under the 2019 guidance, this mental process that can be performed by a human, falls within the mental processes. The claim language “computing a statistical channel attenuation” is described by a mathematical operation as disclosed in the specification “first retrieving parameters relative to a distribution from a table provided by the statistical propagation channel model, and then using these parameters to compute a statistical channel attenuation achannel, using for instance equation (3). To this end, module 310 may comprise or may be associated to or connected to a memory comprising the table of parameters defined by the statistical propagation channel model.” The claim language “compute LLRs from a detection function” is described by a mathematical operation as disclosed in the specification as described by equations (9) and (10) in paragraphs [0054] and [0055], for example. See for example, Bilski v. Kappos, 561 U.S. 593, 611 (2010), Diamond v. Diehr, 450 U.S. 175, 191 (1981), and SAP America, Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163 (Fed. Cir. 2018).  Under the 2019 Guidance, these mathematical formulas, mathematical relationships, and mathematical calculations fall within the “mathematical concepts” grouping. Accordingly, the claims recite a plurality of abstract ideas.
Step 2A, Prong Two — Practical Application
If a claim recites a judicial exception, in Prong Two it is determined whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception. This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
Here, the additional elements associated with the apparatus of claim 1 comprise a GNSS receiver configured to receive a GNSS signal and a channel decoder which is fed with the LLRs. The additional elements associated with the method of claim 13 comprise a GNSS receiver configured to receive a GNSS signal and a channel decoder inputted with the LLRs.
The receiver limitation, however, merely recites receiving certain information or data that can be analyzed. As such, the receiver limitation is insignificant extra-solution activity to the judicial exception. See Memorandum at 55 n. 31. Accordingly, this element does not integrate the judicial exception into a practical application of the exception. The channel decoder is used simply for being input with the computed results; the decoder limitation is insignificant extra-solution activity to the judicial exception. The Examiner determines that all claim elements “are directed to the mathematical manipulation of data by a general purpose computer/processing unit and do not result in an improvement in the functioning of the computer or to another technology.”  Because the additional elements in claims 1 and 13 fail to integrate the judicial exception into a practical application, the analysis proceeds to Step 2B to determine whether the claim recites an “inventive concept.”
Step 2B — Inventive Concept
As noted, for Step 2B of the analysis, it is determined whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field. See Memorandum.
The reception of GNSS signals by a receiver and feeding LLRs to a decoder are shown to be well-known and conventional aspects of a GNSS receiver as shown in FIG. 1 of the applicant’s specification and thus claims 1 and 13 do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself, and thus, the additional elements do not transform the abstract idea into a patent eligible application of the abstract idea.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification discloses an equation for computing the LLRs by a detection function set forth for example at [0025] and specifically identified in claim 3. This equation is the only description of the detection function used to calculate the LLRs (this is the same function that is also provided in the applicant’s priority document). However, this equation appears to be different from the known derivations of the LLRs using a detection function. The specification does not sufficiently enable how the LLRs are computed from the detection function that is disclosed and claimed in the instant specification (as well as the applicant’s priority document) in order to be capable of providing the desired outcome.  For example, the exponent of each of the bases “e” is shown as including a term “achannel/b0” as well as a term “I0[zachannel/b0)].” Moreover, the second exponential function appears to be part of the first exponential function

    PNG
    media_image1.png
    208
    727
    media_image1.png
    Greyscale

As is disclosed in the document to Roudier cited in the applicant’s specification [0017], these terms are not part of the exponent as shown in equation (5.18). 

    PNG
    media_image2.png
    168
    821
    media_image2.png
    Greyscale

It is unclear how the applicant has derived the disclosed and claimed equations or how such sufficiently enables the determination of the LLRs using the disclosed and claimed detectin function.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 sets forth that a statistical propagation channel model is one of a Prieto channel model or a Perez-Fontan channel model. Claim 2 states that the statistical channel model is selected from a set of channel models considering the parameters relative to a statistical propagation channel model.  The set of models and the use/selection of one from the set of models (Prieto channel model or a Perez-Fontan channel model) is already defined in the independent claim. It is unclear based on the claim language, what the scope of the limitation of claim 2 supposedly encompasses or in what manner the scope is changed/narrowed by the language of claim 2. This appears to stem from the lack of clarity with respect to “considering the parameters relative to a statistical propagation channel model” since the metes and bounds of such are not clearly defined in the claim.
In claim 1, the claim sets forth “computing LLRs from a detection function,” but neither the LLRs nor the detection function are clearly defined in the claim so as to know what the scope and/or meaning of such is intended to encompass. The Supreme Court has recognized the importance in preventing limitations from a patent specification to enter the patent claims.  McCarty v. Lehigh Val. R. Co., 160 U.S. 110 (1895). The Supreme Court in McCarty explained that starting to limit claims by including elements not mentioned in the claims would create a slippery slope effect where it would be hard to know where to stop. Id. at 116. See also Winans v. Denmead, 56 U.S. 330, 343 (1853) (discussing how it is unnecessary for patent practitioners to add statements specifying that the claims extend "to the thing patented, however [varied] its form or proportions" because patent law interprets claims like so without these words).2010] 135).  "Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). Phillips v. AWH Corp., 415 F.3d 1303, 1323 (Fed. Cir. 2005) (referring to "the danger" of importing claim limitations from the specification). See also Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368, 1373 (Fed. Cir. 2006) (stating how the Federal Circuit "will not at any time" bring in claim limitations from the specification); Comark Commc'ns, Inc. v. Harris Corp., 156 F.3d 1182, 1186-67 (Fed. Cir. 1998) (following that limitations from the specification are not to be read into the claims).
Claim 3 is indefinite since the algorithm uses a series of parameters that are undefined in the claims.  Additionally, it is unclear what the parameter “z is the direct signal component amplitude” refers to particularly since there is nothing in the scope of the claims that sets forth ascertaining any direct or NLOS components of signals or the determination of the amplitudes thereof.  Similarly, since there is nothing in the claimed device as ascertaining multipath components or the ascertaining of an average power thereof, the use of such information in the mathematical operation fails to clearly and distinctly define the subject matter.  As such, the language of the claims is indefinite. Furthermore, as the equation appears to erroneously define a Prieto channel model, the claim language does not clearly and distinctly define the subject matter (see the rejection under 35 USC 112(a) for the discrepancies from the Prieto model as is known in the art).
In claim 4, it is unclear what the metes and bounds of “a type of propagation environment from a plurality of possible propagation environments” encompass. As described by the specification, this represents an open-ended set of scenarios and thus exemplifies the lack of a definite limitation which particularly defines the metes and bounds of the claim.
In claim 6, the language “a module configured to receive a non-GNSS signal” lacks clarity since the metes and bounds of the language are not definitely set forth in the claim.  The “module” does not define any particular device and a “non-GNSS signal” supposedly encompasses every and all types of signals whether radio, optical, sonar, etc as the specification describes such in an open-ended manner, e.g. “and the like.”
In claim 11, the language “means configured to determine a propagation channel state” fails to clearly and distinctly define the subject matter. It is unclear what the metes and bounds of the “means” encompasses or what the “propagation channel state” encompasses. 
Regarding claim 13, see the rejections set forth with respect to claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Roudier et al (“Optimizing GNSS Navigation Data Message Decoding in Urban Environment”).
Roudier et al disclose a GNSS receiver configured to receive a GNSS signal from a satellite (Abstract, I. Introduction including (1) “usually achieved by computing Log Likelihood Ratios (LLRs) based on both observation samples and channel parameters,” (2) “an advanced processing algorithm in order to improve the receiver sensibility in urban channels” and (3) “integrate an advanced detection function adapted to an urban channel model, in order to improve the GNSS signals decoding performance in urban environments”, Conclusion including “a computationally efficient advanced processing algorithm that significantly improves the receiver sensibility in urban propagation channels”), said GNSS receiver comprising a channel decoder configured to decode information carried by the GNSS signal (Introduction including “the soft detection function at the GNSS decoder input has been derived according to different levels about the propagation channel fading behavior knowledge called Channel State Information (CSI), in urban environments”), wherein the GNSS receiver is further configured to: determine parameters relative to a statistical propagation channel model (Section IV, B including a set of parameters (MA, ΣA and MP) which depend on environmental conditions including the type of environment, the satellite elevation angle, the signal carrier band and the channel states), the statistical propagation channel model being a Prieto channel model or a Perez-Fontan channel model (Section IV, B, describing the Prieto Propagation Channel Model which is an evolution of the Perez Fontan model), compute a statistical channel attenuation from said statistical propagation channel model using the parameters (Section IV, B, c(t) in equation (28)), compute LLRs from a detection function adapted to the statistical propagation channel model  using the computed statistical channel attenuation (Section III, C, equations (18)/(19)), and use the said LLRs to feed the channel decoder (I. Introduction, “the channel decoders need to be fed by soft inputs that are sufficient statistics from the detection point of view . . . usually achieved by computing Log-Likelihood Ratios (LLRs) based on both observation samples and channel parameters”). While Roudier et al disclose the claimed processing on the basis of generated GNSS message signals propagating through a generated channel model using a simulator (SiGMeP).  It is deemed that one of ordinary skill in the art would realize that a simulation is based on an assumed set of parameters and that when actually implementing in a real-world environment, that the GNSS signals would be generated by the GNSS satellites themselves.  Moreover, in a description of the propagation environment, one of ordinary skill in the art would know that the propagation channel estimation would need to be estimated, selected by a user or even retrieved, particularly in view of the teachings as to the manner in which environmental conditions affect the propagation channel regarding Roudier’s et al teachings of the type of environment, the satellite elevation, the signal carrier bands and the channels states in order to produce meaningful results that match real world conditions under which the receiver is operating.  One of ordinary skill in the art would clearly be capable of selecting a type of environment based on whether the user is in an urban area or a rural area, whereas the knowledge of satellite elevation is clearly a component of the ephemeris data recovered from a navigation message. The dependent claims are shown and/or are obvious implementations to the skilled artisan to ascertain a signal environment, e.g. indoor/outdoor, urban/rural etc, particularly in light of the teachings of Roudier et al for describing a type of environment for setting parameters of a propagation channel. Moreover, the applicant’s admission of prior art describes additional conventional claimed features, such as by Attia et al showing the conventionality of determining satellite elevations using a camera. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Roudier et al “GNSS Signal Demodulation Performance in Urban Environments” disclose a simulator SiGMeP (Simulator for GNSS Message Performance) which is wanted to provide demodulation performance of any GNSS signals in urban environment, as faithfully of reality as possible. Perez-Fontan and Prieto Channel models are disclosed. In Section II.A, Perez-Fontan model classifies the received signal into three states, according to the impact level of the propagation channel. Each state represents a particular environment configuration, representative to the strength of the shadowing/blockage effect on the received direct signal component. The first state corresponds to LOS visibility conditions, the second state to a moderate shadowing and the third state to a deep shadowing. Therefore, each state has associated a different set of Loo parameters for a fixed satellite elevation. In Section II., B., In the Prieto model, environmental conditions are classified in two states instead of the three of the Perez Fontan model:
“Good” for LOS to moderate shadowing, and
 	“Bad” for moderate to deep shadowing.
The Loo parameters in Perez Fontan are designated (αdb, Ψdb, MPdb) while in Prieto, they are designated as (MA, ΣA and MP).
Chen et al (8,286,048) disclose the conventionality of determining scaling factors based on the communication environment in order to compute LLRs that are fed to decoder.
Sidi et al (8,793,560) disclose the conventionality of using channel estimates based on received signal and noise value in order to generate LLRs, see FIG. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C ISSING whose telephone number is (571)272-6973. The examiner can normally be reached Mon-Thurs 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571 272 6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. ISSING
Primary Examiner
Art Unit 3646



/Gregory C. Issing/Primary Examiner, Art Unit 3646